DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Receipt of the amendment, arguments/remarks filed on 06/17/21 and IDS dated 06/01/21 is acknowledged.
	
Claim Status
Claims 1-20 are pending. 

The following rejections of record have been maintained:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20140113821) in view of US 5572827 to Conrad.
Instant claim 1 requires a method of delivering an active ingredient to an agricultural substrate, the method comprising: combining an active ingredient with a hydrogel precursor to produce a carrier hydrogel precursor mixture; delivering the carrier hydrogel precursor mixture to the agricultural substrate; and allowing the carrier 
Gu teaches a method of preparing a hydrogel for delivery of an active agent and providing an aqueous solution that includes the active agent; dispersing or dissolving a gel-forming polymer in the aqueous solution to form a polymer solution and cross-linking the polymer in the polymer solution to form the hydrogel which encapsulates the active agent (abstract); and delivering the active agent to a plant (claim 1). Gu teaches a controlled release of agents from CMC hydrogels (example 7, paragraphs 0136-0137).
Regarding instant claim 2, Gu teaches delivering the active agent to a plant (claim 1). Said plant refers to trees, flowers, plants bearing fruit, seeds, crops (paragraph 0076).
Regarding instant claim 3, Gu teaches the active agent may be actively released from the polysaccharide-based hydrogel polymer over time. The release of the active agent over time may reduce the need for repeated applications of the active agent when compared to active agents, which are administered without the polysaccharide-based hydrogel polymer. (Spec 0107).
Regarding instant claim 4, Gu teaches the encapsulated active agents in the polysaccharide-based hydrogel polymer are dissolved by the water diffusing into the polysaccharide-based hydrogel polymer, thereby forming aqueous microcapsules inside the matrix of the polysaccharide-based hydrogel polymer (Spec 0109).

Regarding instant claim 6, Gu teaches wherein the active agent is a commercially available 20/20/20 fertilizer, which is in solid form (example 7, paragraphs 0136-0137).
Regarding instant claim 7, Gu teaches wherein the active agent additionally comprises a crop protecting agent (Claim 64) and further teaches wherein the crop protection agent is a salt, ion, mineral, fertilizer, nematicide, pesticide, herbicide, insecticide, essential nutrient, non-essential nutrient, nucleic acid, fungicide, or any combination thereof (Claim 65).
Regarding instant claim 8, Gu teaches that insoluble pesticides, such as atrazine, may be loaded into the hydrogel (paragraph 0117).
Instant claim 1 recites the delivery of the hydrogel precursor mixture to the agricultural substrate and then crosslinking of the hydrogel precursor mixture to produce a carrier hydrogel, whereas Gu teaches crosslinking hydrogel before applying to the agricultural substrate such as seed, flowers etc.
The teachings of Conrad have been relied to show in situ crosslinking of hydrogels i.e., after applying the hydrogel to seed followed by crosslinking. 
Conrad teaches a method of applying a hydrogel coating to embryonic plants to improve early plant growth by controlling the amount of cross-linking, wherein a dry coating of a water-soluble hydrogel in powder form is built up around individual embryonic plants. Conrad teaches that the crosslinking is carefully controlled, thus promoting the emergence of leaf and plant vigor (abstract).

For the method of coating, the seeds to be coated are provided with a substantially dry coating of water-soluble hydrogel material in a powder form, the seeds are placed in a rotary pan and sprayed with a fine mist of water, which can contain an adhesive agent (col. 3, l 54-63). Seeds coated with the desired coating thickness are selected introduced into a water bath at room temperature to partially hydrate the hydrogel coatings, to control hydration. The water bath further includes a crosslinking agent such as 5% to 10% CaNO3 (col. 4, l 1-19), wherein nitrate ion provides a fertilizer ingredient and the absorption of CaNO3 on the seed is controlled by the length of exposure and a longer exposure increases the diffusion of the complexing agent in the coating (col.4, l 24-35 & Example 1).      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the product of Gu with that suggested by 
While Conrad does not teach any active agent in the hydrogel powder, for application to the seed, Conrad and Gu constitute analogous art, both references directed to a hydrogel coating of seeds to protects seed,  provide effective long term storage and improve germination of the seed. Hence, a skilled artisan would have looked to the teaching of Conrad for modifying the teaching of Gu, so as to arrive at the instant invention.


2.	Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20140113821) in view of US 5572827 to Conrad, as applied to claims 1-8 above in view of Dordick et al. (US5474915) and further in view of Think USA Dairy, U.S. Dairy Export Council (Whey and Milk Permeate Overview, 2015).
The disclosure of Gu is discussed above and incorporated herein.
Gu does not teach wherein the hydrogel precursor includes lactose as required by instant claim 9.
Dordick teaches sugar-based hydrogels; such sugars can include lactose (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the product of Gu (modified by Conrad) with the teachings of Dordick. One would have been motivated to do so since both teachings are directed to methods of crosslinking hydrogels for drug delivery and simple substitution of one known polysaccharide of Gu with Dordick’s sugars such as lactose to form a hydrogel composition is within the purview of the skilled artisan and would yield predictable results.
Gu in view of Conrad and Dordick do not teach the source of lactose as required by instant claims 10-11 and 19. Dordick however, recognizes sugar incorporated in the hydrogel compositions as an abundant, relatively inexpensive and recyclable resource (col 2, line 10)
Think USA Dairy, U.S. Dairy Export Council teaches that Permeate is a high-lactose dairy ingredient, a source of lactose and specifically milk permeate is a coproduct of the production of milk protein concentrate, milk protein isolate and ultrafiltered milk manufacturing (page 1). Permeate is more particularly a cost-effective product (page2).
.



3.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20140113821) in view of US 5572827 to Conrad and further in view of Yang et al. (WO2018030631).
The teachings of Gu and Conrad have been discussed above.
Regarding instant claim 12, Gu teaches a method of preparing a hydrogel for delivery of an active agent and providing an aqueous solution that includes the active agent; dispersing or dissolving a gel-forming polymer in the aqueous solution to form a polymer solution and cross-linking the polymer in the polymer solution to form the hydrogel which encapsulates the active agent (abstract); and delivering the active agent to a plant (claim 1). Regarding limitation releasing the active ingredient from the carrier hydrogel at the agricultural site, Gu teaches a method comprising osmotic pressure driven release of the active agent from the hydrogel (Claim 72).

Gu and Conrad do not teach the limitation "and exposing the carrier hydrogel precursor mixture to light to produce a carrier hydrogel".
Yang teaches a glycol chitosan derivative hydrogel cross-linked by visible light (abstract) instead of chemical crosslinking or UV crosslinking (paragraph 0012).
As recognize by Yang et al, visible light crosslinking enhances biocompatibility and prevents denaturation of grow factors or drugs contained (paragraph 0022). Additionally chitosan is a type of polysaccharide used in various industries such as in the agricultural field for pesticide delivery (Spec 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Gu (in view of Conrad) to incorporate the visible light crosslinking teachings of Yang to achieved the claim invention. It is within the purview of the skilled artisan to combine Yang which teaches a known method of crosslinking hydrogels such as polysaccharides with the product of Gu (modified by Conrad) which is ready for improvement in order to enhance bioavailability and prevent active agent degradation caused by other types of crosslinking. Such a combination of applying a known technique of crosslinking of Yang to the product of Gu (modified by Conrad) ready for improvement is obvious and would yield predictable results.
Regarding instant claim 33, Gu teaches the active agent may be actively released from the polysaccharide-based hydrogel polymer over time. The release of the active agent over time may reduce the need for repeated applications of the active 
Regarding instant Claim 14, Gu et al teaches the active agent may be actively released from the polysaccharide-based hydrogel polymer over time (Spec 0107).
Regarding instant claim 15, Gu teaches delivering the active agent to a plant (claim 1). Said plant refers to trees, flowers, plants bearing fruit, seeds, crops (paragraph 0076).



4.	Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20140113821) in view of Yan et al (WO2018030631), as applied to claims 12-15 above and further in view of Dordick et al. (US5474915) and further in view of Think USA Dairy, U.S. Dairy Export Council (Whey and Milk Permeate Overview, 2015).
The disclosure of Gu, Conrad in view of Yang is discussed above and incorporated herein.
Gu in view of Conrad and Yang do not teach wherein the hydrogel precursor includes lactose as required by instant claim 16.
Dordick teaches sugar-based hydrogels, such sugars can include lactose (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the product of Gu (in view of Conrad and Yang) with the 
Gu in view of Yang and of Dordick do not teach the source of lactose as required by instant claims 10-11 and 19. Dordick however, recognizes sugar incorporated in the hydrogel compositions as an abundant, relatively inexpensive and recyclable resource (col 2, line 10)
Think USA Dairy, U.S. Dairy Export Council teach permeate is a high-lactose dairy ingredient, a source of lactose and specifically milk permeate is a coproduct of the production of milk protein concentrate, milk protein isolate and ultrafiltered milk manufacturing (page 1). Permeate is more particularly a cost-effective product (page2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Think USA Dairy, U.S. Dairy Export Council with Gu (in view of Conrad and Yang) and Dordick to achieve the claimed invention. It is within the purview of the skilled artisan to incorporate the lactose from milk permeate, which is a cost-effective product and available as a coproduct of milk manufacturing, in the preparation of Gu (in view of Conrad, Yang and Dordick) hydrogel composition and yield predictable results.


Response to Arguments
Applicant's arguments filed 06/17/21 have been fully considered but they are not persuasive.
Applicants argue that the cited references do not disclose or suggest claims 1 and 12 because Gu teaches crosslinking hydrogel before applying to the agricultural substrate unlike the instant claims, which requires after applying. It is argued that while Conrad teaches crosslinking after application to agricultural site, Conrad does not teach any active ingredient. It is argued that for claim 12, Yang crosslinking the hydrogel precursor to form a hydrogel and then applying but fails to teach active agent and a hydrogel precursor. 
Applicants’ arguments are not found persuasive because the rejection is a made over a combination of references and not over individual references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gu and Conrad references as well as Gu, Conrad and Yang references constitute analogous art because all the references teach hydrogel polymers for agricultural purposes. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983). Hence, one of an 
Applicants argue that there is no reasonable expectation of success because one skilled in the art would be motivated to crosslink the active agent containing hydrogel precursor before application to a substrate to ensure that the active agent is delivered. It is argued that one skilled in the art would not be motivated to modify Gu with Conrad to include an active agent in a hydrogel precursor and crosslinking after application because example 10-13 are directed to crosslinked hydrogels that encapsulate active agent. It is argued that a delay in crosslinking would result in loss of active agent. Applicants argue that Yang provides no motivation to first apply a hydrogel precursor to a target and then to crosslink the precursor to form a hydrogel. Applicants argue that that the dependent claims 2-11 and 13-20 are allowable based on Applicants’ arguments regarding claims 1 and 12.
Applicants’ arguments are not found persuasive because firstly, the above referenced examples 10-13 of Gu does not establish the effect of crosslinking before and after application of active agent containing hydrogel materials. Instead, the control samples in the said examples 10-13 do not include hydrogels. Example 13 shows positive controls comprise water-containing fertilizer whereas negative control only include water. Thus, one skilled in the art would not be able to determine that examples 10-13 teach away from application of non-crosslinked hydrogel precursors. Even though Conrad reference fails to teach any active agent explicitly, Conrad does not teach away from including any active agent. On the other hand, Conrad states that crosslinking promotes leaf emergence and plant vigor (abstract) and states that nitrate in calcium .

Conclusion
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611